DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Patrick Burns on 4 May 2021.
The application has been amended as follows: 
Line 3 of claims 3 and 7: amend "solutionizing heat treatment step of the aluminum alloy" to "solution treatment of the aluminum alloy"

Line 2 of claims 4 and 8: amend "material according" to "material for deformation molding according"


Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
The present claims are allowable over the "closest" prior art US 2004/0094249 (US '249).  This reference was previously made of record in the action dated 27 May 2020.
US '249 discloses a step of performing homogenization of an aluminum alloy ingot comprising with a composition that overlaps the present composition (in mass percentage): 0.5-2.0% Si, 0.2-1.5% Mg, <1.0% Cu, <1.0% Mn, and <0.3% Cr with a balance of Al and impurities 
US '249 does not disclose or suggest a method with the cooling rate from homogenization being present at the 1/4 thickness of the ingot, a step of winding the hot rolled Al alloy at a temperature of 310-380°C, or retaining the ingot before rolling for 0.17 hours or more at a temperature of 370-440°C.
Therefore, US '249 does not disclose or suggest the presently claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Related Art
Although US 2020/03040091 (US '091) teaches a similar method of heat treating and working a similar Al alloy (claims), US '091 does not qualify as prior art as its earliest filing date of 16 January 2018 is after the instant application's 371 date of 12 July 2017.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/5/21